In The
Court of Appeals
Sixth Appellate District of Texas at Texarkana

______________________________

No. 06-04-00021-CV
______________________________


 
IN THE MATTER OF THE MARRIAGE OF
GINA MICHELLE SMITH AND
MARK HAYDEN SMITH


                                              

On Appeal from the 102nd Judicial District Court
Red River County, Texas
Trial Court No. CV00161


                                                 



Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Chief Justice Morriss


MEMORANDUM OPINION

            Mark Hayden Smith has filed a motion asking this Court to dismiss his appeal because the
parties have fully compromised and settled all issues in dispute.  Pursuant to Tex. R. App. P. 42.1,
his motion is granted.
            We dismiss the appeal.
 
 
                                                                                    Josh R. Morriss, III
                                                                                    Chief Justice

Date Submitted:          March 29, 2004
Date Decided:             March 30, 2004